Lefever, J.,
This is one of the most vexing and controversial cases which has been before this court in the past 13 years.11 cannot bring myself to agree with the conclusion finally reached by the majority that the last 26 words of the 54-word residuary clause of testatrix’ one-page will should be interpreted to be meaningless or unnecessary surplusage, so as to give the bulk of her estate to the children of a deceased stranger to her blood rather than to her only child and next of kin under the intestate law.2
It is well settled that a will must be so interpreted as to give meaning to all of the words used therein if any reasonable, logical connotation can be attributed to them: Calder’s Estate, 343 Pa. 30, 37. Moreover, an *368heir is not to be disinherited except by clear and precise words which accomplish this. Furthermore, where words of technical legal meaning are used, testatrix is presumed to intend that meaning, especially where her will is drawn by a trained scrivener.
In the light of these precepts, what was the legal meaning of. the last 26 words of testatrix’ residuary clause, “in consideration of her undertaking to offer me the protection and comfort of her home and to arrange for the necessary funeral ceremonies after my decease?”
“In consideration of” is a phrase of legal art with a long history and a well-established meaning in the law of contracts. “In consideration of” is the standard phraseology used in the consideration clause of most contract forms and in the majority of agreements drawn by lawyers. “ ‘In consideration of’ denotes that which supports or gave validity to contract or that which supports meeting of minds . . 20A Words and Phrases 339. “Consideration” is defined in 1 Bouvier’s Law Dictionary, Rawles 3rd revisión, 612, as “An act or forbearance, or the promise thereof, which is offered by one party to an agreement, and accepted by the other as an inducement to that other’s act or promise”; and also as “the quid pro quo that the party to whom the promise is made does or agrees to do in exchange for the contract.” In short, “consideration” in law means “compensation for”. The discussion of the various legal meanings of “consideration” fills pages 236 to 324 of volume 8A of Words and Phrases. Professor Williston, in volume 1 of his monumental work on Contracts, 3rd ed., devotes pages 366 to 595 to the subject “consideration”. At page 385, he defines “consideration” as “Detriment to the promisee or benefit to the promisor”. Moreover, there are extensive chapters on “consideration” in every text book, case book and digest on the law of contracts.
*369“Undertaking” also is a word of legal art. “Undertaking” is “An engagement by one of the parties to a contract to the other, and not the mutual engagement of the parties to each other: a promise”: 3 Bouvier, supra 3352. The word “offer” also has a specific legal meaning in the law of contracts.
Testatrix’ will was drawn by Henry J. Rebman, Esq., a respected and skilled Philadelphia lawyer. It’ is unrealistic, if not absurd, to suggest that such a lawyer would use these common words of legal art in such a short will with anything but deliberate purpose to connote their accepted légal meaning and thereby to express what he understood to be the intention of testatrix. I submit that we should turn to the above-mentioned legal authorities to ascertain the meaning of the phrase “in consideration of” and the words “undertaking” and “offer” rather than look for their lay meaning in a general dictionary. The majority cites Page on Wills for a special meaning of the phrase “in consideration of” in the law of wills, but no Pennsylvania cases supporting this view are noted.
The tense chosen in the controversial clause is significant. “Her undertaking to offer” is in the present tense, i.e., a present agreement to provide testatrix with a home at that time or in the future. If testatrix intended to say in 1945, when she executed her will, that her gift to Mrs. Guy was given “because of the offer made by Mrs. Guy in 1943,” proper grammar and correct semantics required the use of an expression such as “in appreciation of her having undertaken to offer me”, i.e., the past tense. Use of the present tense indicates that testatrix was looking for future performance and not a past offer by Mrs. Guy.
It is my opinion that testatrix’ intention and the meaning of her words was to give a substantial gift to Mrs. Guy “in consideration of” her making an offer which testatrix expected to be fulfilled. The fulfillment, *370not the offer, was important. Testatrix’ all-consuming desire was to reward a friend who would provide her with a home in her advanced and declining years and arrange for her to have a decent burial. Hence, the recital of “consideration”, in effect, imposed a condition precedent upon the gift. Mrs. Guy’s duty was.to fulfill “her undertaking” by furnishing a home to decedent and by arranging for her funeral. This was the legal consideration for the residuary gift. It was not an expression of appreciation for speaking a few words in the lay sense of the word “consideration”. Nor was it merely an explanation of the “reason” or “motive” for the gift, or the equivalent of “because of” or “in recognition of”, as urged by Mrs. Guy’s executor.
That this was decedent’s intention, is made more clear by her deliberate omission of any gift over in the event that Mrs. Guy predeceased her. Decedent théreby wrote into her will the intestate laws in the event that the contingency occurred. Accordingly, if that event had occurred, the recipient would have been exceptant and not Mrs. Guy’s children. Therefore, it follows that it was decedent’s intention that for Mrs. Guy to be eligible to receive decedent’s beneficence, it was necessaby for her (1) to survive decedent and (2) to provide the specified consideration.
In Adams v. Johnson, 227 Pa. 454, testator gave his residuary estate to his wife, Mary Ann Arthur, “until her death, after which, balance to Anna Bell Adams . . . providing said Anna Bell Adams continue to live with said Mary Ann Arthur until death”. The court stated, at page 457:
“The testator and his wife were aged people, and resided on a small farm, encumbered for more than half its value. He had no blood relatives, and she had none residing in that community. Naturally, William Arthur desired to provide for his widow for the years that she might live after his death, and he thought he *371could best do so by permitting her to remain on the little farm with a companion. It was under these circumstances that he devised to her the farm for life, and gave the remainder to Anna Bell Adafns, who was then a member of the family. If he had intended to give an absolute estate in remainder to the girl he could have done so by omitting the proviso in the devise.” (Italics supplied.)
Accord: Thompson’s Estate, 304 Pa. 349; Stauffer’s Estate, 117 Pa. Superior Ct. 386; Kirchner’s Estate, 342 Pa. 241; In re Marteney’s Estate, 163 Kan. 379, 183 P. 2d 210; Brennan v. Brennan, 185 Mass. 560, 71 N. E. 80. See Watters v. Bredin, 70 Pa. 235.
In the cited cases, testator prescribed certain things to be done by the legatee. Failure to perform them was held to cause the gift in the will to fail. Similarly, the controversial words in the instant will specified the consideration for which, or condition upon which, Mrs. Guy would take the residue, namely, her providing a home for decedent and arranging her funeral, and her failure to perform defeated the gift.
The majority, in effect, concedes that Mrs. Guy’s testimony in the will contest was not admissible in this controversy, but holds that Louise Guy’s testimony was admissible. I have doubt as to its admissibility under the so-called Dead Man’s Act of May 23, 1887, P. L. 158. See Pavlinko Estate, 399 Pa. 536, 544; Ziska v. Lerch, 155 Pa. Superior Ct. 481, 483, If it was admissible, it proves only that Mrs. Guy in 1943 invited decedent to come “to live with us . . . you have your choice of a room”. It is clear that testatrix never lived in Mrs. Guy’s home3 and that Mrs. Guy only in small measure participated in making decedent’s funeral arrangements.
“Where such conditions have been imposed by will *372there can be no valid and effectual gift until they have been satisfied. It is well settled by our decisions that conditions precedent must be strictly performed”: Whitman’s Estate, 329 Pa. 377, 380.
This court specifically requested counsel at the re-argument “to furnish the court with citations of cases in which an aged testator made a substantial gift by will to a stranger for care in his old age, and no such care was provided”. Significantly, counsel for Mrs. Guy’s executor failed to cite any such cases. It must be assumed, therefore, that there are none. It is noteworthy that in the cases cited by exceptant, the court held that the gift failed.
The majority opinion inquires, page 5: “Is it likely that testatrix intended that her estate should pass to the same person to whom she bequeathed but a $2,000 legacy in terrorem?” Mr. Justice, later Chief Justice, Stern answered this question cogently in the affirmative in Verner Estate, 358 Pa. 280, 286:
“Appellants, pointing out that testatrix deliberately cut her brother Harry off with a nominal gift of $5, argue that she could scarcely have intended that he or his children should now obtain a comparatively large portion of her estate. This contention, however, is without merit because, even though an heir be expressly excluded by a will, he takes, nevertheless, if an intestacy results, since his taking is not by reason of the will but, under the intestacy, by operation of law: Bruckman’s Estate, 195 Pa. 363, 45 A. 1078; Gibbons’s Estate, 317 Pa. 465, 468, 177 A. 50, 51; Habecker’s Estate (No. 1), 43 Pa. Superior Ct. 86.”
It is, therefore, my opinion (1) that th,e disputed words in the residuary clause required Mrs. Guy to provide a home for decedent and make funeral arrangements for her to qualify to receive the residue; (2) that Mrs. Guy, having failed to do this, was not entitled to the residue; and (3) that there is an in*373testacy with respect to the residue and exceptant is the person entitled thereto under the Intestate Act.
Hence, I dissent.

 After hearing argument and reargument on exceptions to the original adjudication of the learned auditing judge, this court sent the case back to him for further consideration. Exceptions were filed to his supplemental adjudication. Subsequent to argument on these exceptions, the court ordered reargument and propounded specific written questions to counsel for argument.


 It is conceded by everyone that Mrs. Guy’s estate would be entitled to the residuary estate if a period had been substituted for the comma at the end of the clause “All the rest, residue and remainder of my estate, real, personal or mixed, I give, devise and bequeath to Mrs. Elizabeth Guy of Alden, Delaware County, Pennsylvania, . . .” and the remaining 26 words had been deleted.


 In fact, testatrix spent the last eight or nine years of her life in a nursing home.